Title: From James Madison to George Graham, 30 October 1823
From: Madison, James
To: Graham, George


        private
        
          Dr. Sir
          Montpr. Ocr. 30. 1823
        
        Having been much disappointed in the rect. of debts, & my crops of every sort having for several years, essentially suffered from insects & bad Seasons, it became a material object with me to obtain a postponement of the instalment which I owe to your Bank on the 4th. of next month; and I understood from Mr. Cutts that this indulgence wd. be afforded. I have accordingly made provision for the interest only of the whole debt (three hundd. & forty five dollars) which I take the liberty of troubling you with as inclosed, and of requesting that a document may be sent me conformed to the change of arrangement. The suspension of the first instalment was to be for six months. I shall hope that a prolonged indulgence will not then be refused, if the unpunctuality of my debtors & other contingencies should continue to make it important to me. I beg you Sir to pardon this intrusion, and to be assured of my sincere esteem & friendly regards.
      